 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.All employees in the electrical departments at the Employer'sArthur and Magna mills, transmission linemen, including the trans-mission line lead man, lineman helpers'12 signal maintainers, assistantsignal maintainers, and signal maintainer helpers.However, we shall make no final unit determination for the em-ployees at this time, but shall first ascertain the desires of the em-ployees as expressed in the elections hereinafter directed.If a major-ity of the employees in voting group b vote for the Electrical Workers,they will be taken to have indicated their desire to constitute aseparate bargaining unit.Although none of the parties to this proceeding raised the issue,it appears possible that employees in the Employer's maintenance-of-way mills ore haulage department are subject to the Railway LaborAct,13 and hence are not employees within the meaning of the NationalLabor Relations Act.The record in this proceeding does not makeit possible to determine such an issue.Accordingly, we shall makeno determination with respect to such employees, but shall allow themto vote in the several elections subject to challenge. If any of theirvotes are challenged and are sufficient in number to affect the elec-tion results, we shall make a final determination with respect to theunit placement of such employees at that time 14[Text of Direction of Elections omitted from publication in thisvolume.]>z Included in thiscategoryisthe truck driver permanently assignedto working withthe transmission linemen.The recordreveals that he musthavea knowledge of the tools,equipment,and materials usedby thelinemen,and that, whennot driving,he regularlyassists them as a helperMoreover,he was previously classified as a lineman helper,and was only reclassified as a truck driver to give him the benefit of the higher wagerate paid to truckdriverswithoutany change in his duties1148 Stat. 1185.14CfUtah Copper Company,57 NLRB 641.94 NLRB No. 88.FRANKLIN SIMON&COMPANY, INC. AND KAYS-NEWPORT, INC.andDEPARTMENT STORE EMPLOYEES UNION, LOCAL 21, AFFILIATEDWITHRETAILCLERKS INTERNATIONAL ASSOCIATION,AFL,PETITIONER.Case No. 2-RC-.570.May 16, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Jack Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. FRANKLIN SIMON & COMPANY, INC.577Upon the entire record in this case,the Board finds :1.The Employers are engaged in commerce within the meaningof the Act.'2.The labor organization involved claims to represent certainemployees of the Employers.3.A question affecting commerce exists concerning representationof the employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of the two full-time and onepart-time shoe salesmen employed in the shoe department leasedto Kays-Newport, at the East Orange, New Jersey, store of FranklinSimon.Kays-Newport assertsinitially that FranklinSimon is thesole employer of these employees and, secondly,that if the Boardshould find Kays-Newport to be the employer,the limited size of theunit renders it inappropriate.Franklin Simon agreeswith the Peti-tioner that Kays-Newport is the employer of the shoe departmentemployees,and argues that, if Franklin Simon is found to be the em-ployer, theonly appropriate unit is a store-wide unit of all sellingemployees.The shoe department'-is operated by Kays-Newport pursuant to alease agreement,called a "license,"withFranklin Simon,for the ex-clusive sale of women's shoes in the East Orange, as well as otherFranklin Simon,stores.3Under theterms of the lease, the shoe de-partment is supervisedby a managerwho is designated as an employeeof Kays-Newport and must be satisfactory to Franklin Simon.Thelease specifies that other shoe department personnel shall be "selectedand engaged"by Franklin Simon through its own personnel office,upon the recommendation and in behalf of Kays-Newport,and thatKays-Newport cannot employ any person to whom Franklin Simonhas a reasonable objection.Employees so hired are designated asemployees of Kays-Newport.Wages are to be fixed by Kays-New-port, but are paid by Franklin Simon in the same manner as it paysits own employees and Kays-Newport is to reimburse Franklin Simonout of its cash receipts.Kays-Newport assumes responsibility forthe social security,unemployment compensation,workmen's compen-'As more fully discussed in paragraph numbered 4,infra,Kays-Newport,Inc.,andFranklin Simon & Company, Inc, individually referred to as Kays-Newport and FranklinSimon, respectively, and collectively as the Employers, are joint employers of the shoedepartment employees in issueThis department forms an integral part of theoperationsof each of these multistate enterprisesAccordingly, we find that jurisdiction shouldbe asserted over the Employers whether considered jointly or severally.Baron's Incor-porated,91 NLRB No. 190; TheBorden Company, Southern Division,91 NLRB 628.'The shoe salesmen requested by the Petitioner, and a manager, comprise the totalpersonnelin the department.3There are at least two other leased departments in the East Orange store,namely,the millinery departmentand beauty salon.953841-52-vol. 94-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDsation, employer's liability insurance, and withholding tax returns,and must maintain public liability insurance.The business hoursof the shoe department must conform to those of the store and allemployees must abide by the store's rules and regulations.The leasefurther provides that shoe salesmen shall receive the same vacationsand holidays, insurance and hospitalization benefits, Christmas bo-nuses, and store discounts, as are given to the other employees.Allmatters pertaining to the discipline or discharge of the leased de-partment employees must be handled through the personnel office ofthe Franklin Simon store.Finally, the lease requires that no dis-cussions be entered into by the lessee with the shoe department em-ployees or their representative regarding any labor dispute withoutfirst notifying the lessor and giving the latter a chance to be present,and no agreement in settlement of such dispute shall be effected with-out the written consent of Franklin Simon.In actual operation, the shoe department manager, who regardshimself as employed by Kays-Newport, receives his order from theKays-Newport regional manager in New York City and consults withhim about merchandise orders, inventory, and additional help.Theshoe salesmen receive their instructions from the department managerand recognize him as their supervisor.He is responsible for theconduct of the department operations, decides when overtime workis required, selects employees for overtime work, arranges lunch hoursand working hours, can grant time off, and apparently makes teln-porary layoffs without consulting Franklin Simon.He has authorityto discipline the shoe salesmen and, if he does so, the action taken isrecorded in the personnel office of Franklin Simon.There is noevidence that the department manager's recommendations as to hiringor dismissal of employees have ever been rejected.4While, as noted above, the lease provides that wages are to be fixedby Kays-Newport, these wages, in practice, are guided by the storewages of Franklin* Sinion.However, the shoe salesmen work a 6-dayweek, while the rest of the store clerks are on a 5-day week, with theshoe salesmen working 40t/2 hours and the others 371/2 hours, and anyincrease in wages, within the general limit established by FrankingSimon, is made by the department manager with the approval of theKays-Newport regional manager.The shoe department employeesuse the same facilities, such as store entrances and wash rooms, as dothe other store employees.And, as described in the lease, they receivethe same benefits and discount privileges as the other employees andare subject to the same rules and regulations.There is no interchange4Although Franklin Simon summarily discharged one shoe department employee forstealing, concerning which the shoe department manager was afterward informed, thisinas apparently the only instance of such action FRANKLIN SIMON & COMPANY, INC.579of personnel between the shoe department and the other departmentsand there is a separate sales area for the shoe department operations.There has been no history of collective bargaining with respect toeither the shoe salesmen or the other store employees.'The Board has previously indicated that an employer-employeerelationship is established where the person for whom services arerendered possesses the right of control over such fundamental mattersas the employees' day-to-day operations and their basic working con-ditions.6Here, it is apparent that a substantial right of control overmatters fundamental to the employment relationship is retained andexercised bybothFranklin Simon and Kays-Newport.Thus, forexample, Franklin Simon actively participates in the hiring and dis-charging processes, the shoe department employees must receive thesame' vacations and other benefits as Franklin Simon extends to theother store employees, and, in the event of any labor dispute regardingthe shoe department employees, no discussion can be entered into byRays-Newport without affording Franklin Simon the opportunity tobe present and no settlement agreement can be executed without thewritten consent of Franklin Simon.On the other hand, Kays-Newport determines such matters as wages, the number of employeesto be hired, and overtime privileges, and generally directs the day-to-day functioning of the department.Under these circumstances, weare of the opinion and find that Franklin Simon and Kays-Newportconstitute joint employers of the shoe department employees.'As previously mentioned, the shoe department employees work dif-ferent hours, under separate supervision, and in a separate area, andthere is no interchange with other store employees. In view of theforegoing, and as their basic conditions and terms of employment aresubject to determination by both Franklin Simon and Kays-Newport,we are further of the opinion that the shoe department employeesconstitute a separate appropriate unit."Accordingly, we find that all shoe department employees of theEmployers at the East Orange, New Jersey, store of Franklin Simon,excluding the shoe department manager A and all other supervisors5Franklin Simon and the Petitioner entered into a consent election agreement priorto the filing of the present petition, in which the stipulated unit excluded the employeesof all leased departments (Case No 2-RC-2472)However, the petition upon whichthe consent election agreement was predicated was subsequently withdrawn.6The FallerAutomobileCompany,88 NLRB 1452 Cf. MaasBrothers,Inc.,88 NLRB129,Grossman Department Store,Inc,90 NLRB No. 275;Pariseau's,Incorporated,90NLRB 1458'CfGeneral Motors Corpoi ation,60 NLRB 81.`CfCarter Publications Inc.92NLRB 1190;Atlas Imperial Diesel Engine Co.and HuntFoodsInc,89 NLRB 372. See alsoSterling-Linder-DavisCo , 91 NLRB No 91.The contention of flays-Newport that the limited size of the unit renders it inappro-priate Is clearly without merit.National Licorice Company,85NLRB 140.The shoe depai tment manages is clearly a supervisor within the meaning of the Act 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute an appropriate unit for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.'°[Text ofDirection of Electionomitted frontpublication in thisvolume.]MEMBERS REYNOLDS and STYLES took no part in the considerationof the above Decision and Direction of Election.IUKays-Newport contends that the part-time shoe salesman should he excluded fromthe unit.This employee works each Saturday and occasionally on other days duringthe week,performing duties similar to those of the other shoe salesmen.We find thathe serves as a regular part-time employee,and that he is entitled to participate in theelection directed herein.H. B. ButtGrocery Company,93 NLRBNo. 88 ;Harms HosieryCo., Inc.,91 NLRB 330.THE BIRDSALL-STOCKDALE MOTOR COii iPANYf hdINTERNATIONALAs-SOCIATION OFMACHINISTS,LODGE No. 750.Cage No.30-CA-113.May 17,1951Decision and OrderOn February 21, 1951, Trial Examiner Irving Rogosin issued hisIntermediate Report in the abgvc-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].The Board has considered the stipulation entered into by the parties,the Intermediate Report, the exceptions, and the entire record in thecase, and hereby adopts the findings, conclusions, and recomunenda-tions of the Trial Examiner, with the following additions : 11.The Trial Examiner found that the Respondent is engaged incommerce within the meaning of the Act.' The Respondent hasexcepted to this finding and contends that it is not so engaged.Therecord shows, and the Respondent admits, that it has dealeragreementswithGeneralMotorsCorporation,PontiacMotorIWe find, contrary to the contention of the Respondent,that the complaint allegedfactswhich support a finding that the Respondent is engaged in commerce within themeaning ofthe Act.Accordingly,we hereby affirm the Trial Examiner's dismissal ofthe Respondent'smotion to dismiss the complaint which was based on this ground.2The Trial Examiner,In the Intermediate Report, setsforthIndetail the pertinentcommerce facts relating to the Respondent's business.4 NLRB No. 117.1